DETAILED ACTION
	This non-final rejection is responsive to communication filed April 2, 2020.  Claims 1-20 are pending in this application and being examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissman et al. (US 20110258179 A1) (‘Weissman’).


determining a query request that indicates a plurality of operators, wherein the plurality of operators includes at least one relational algebra operator and further includes at least one non-relational operator  (query has sub-queries directed toward retrieving data elements residing within the non-relational data store 150 and at least a second one of the plurality of sub-queries are directed toward retrieving other data elements residing within the relational data store 155) (paragraphs 26, 29-30, 68, and 90-92);
 generating a query operator execution flow from the query request that indicates a serialized ordering of the plurality of operators (optimizing query by re-ordering/re-sequencing underlying sub-queries; modifying order of join operations) (paragraphs 45, 88 and 93); and 
generating a query resultant of the query by facilitating execution of the query via a set of nodes of the database system that each perform a plurality of operator executions in accordance with the query operator execution flow, wherein a subset of the set of nodes each execute at least one operator execution corresponding to the at least one non-relational operator in accordance with the execution of the query (executing optimized query by  breaking up the optimized database query 350 into a plurality of optimized sub-queries, each optimized sub-query corresponding to a portion of the massive data set, and allocating execution of the plurality of optimized sub-queries to one work thread processor within a pool of work thread processors) (paragraphs 48, 72, and 94).



With respect to claim 6, Weissman teaches wherein the at least one relational algebra operator is included in a set of Structured Query Language (SQL) operators, and wherein the at least one non- relational operator is distinct from the set of SQL operators (paragraphs 30, 53, 62 and 80-81).

	With respect to claim 7, Weissman teaches wherein the subset of the set of nodes each execute the at least one operator execution corresponding to the at least one non-relational operator without coordination (paragraphs 48, 72, and 94).

	With respect to claim 8, Weissman teaches wherein execution of the at least one operator execution corresponding to the at least one non-relational operator by the each of the subset of the set of nodes includes exchanging at least one data block between the subset of the set of nodes in accordance with a custom-join operator (paragraphs 44-47 and 56).

	With respect to claim 14, Weissman teaches wherein the serialized ordering of the plurality of operators of the query operator execution flow is generated by applying an optimizer of the query processing system (paragraphs 17, 88 and 93).

With respect to claim 15, Weissman teaches wherein one relational algebra operator of the at least one relational algebra operator is serially before a first relational algebra operator of the at least one relational algebra operator in the serialized ordering of the plurality of operators (Weissman teaches multiple operators that may be serially ordered, and thus at least one operator will be before another operator.) (paragraphs 74, 86, 88, and 93).

With respect to claim 16, Weissman teaches wherein the one relational algebra operator of the at least one relational algebra operator is serially after a second relational algebra operator of the at least one relational algebra operator in the serialized ordering of the plurality of operators (Weissman teaches multiple operators that may be serially ordered, and thus at least one operator will be after another operator.) (paragraphs 74, 86, 88, and 93).

With respect to claim 17, Weissman teaches wherein the serialized ordering of the plurality of operators includes a plurality of parallel tracks, and wherein one relational algebra operator of the at least one relational algebra operator is included in one of the plurality of parallel tracks (paragraphs 73 and 76).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20110258179 A1) (‘Weissman’).

With respect to claim 18, Weissman teaches wherein the at least one non-relational operator includes a plurality of non-relational operators, wherein the plurality of non-relational operator correspond to a plurality of different non-relational operator types, and wherein the plurality of non-relational operators are not sequentially ordered in the serialized ordering of the plurality of operators based on the at least one relational algebra operator being in between two of the plurality of non-relational operators in the serialized ordering of the plurality of operators (paragraphs 45, 88, and 93).
Although Weissman teaches query optimization by ordering operators, he does not explicitly recite at least one relational algebra operator being in between two non-relational operators.  However, it is obvious that the ordering in Weissman may be at least one relational algebra operator in between two non-relational operators because Weissman orders operators in different orders to find the most optimal order.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20110258179 A1) (‘Weissman’) in view of Syed et al. (US 2018/0357565 A1) (‘Syed’).

With respect to claim 3, Weissman teaches a query with non-relational operator.
Weissman does not explicitly teach wherein the query implements a regression model based on the at least one non-relational operator.
Syed teaches wherein the query implements a regression model based on the at least one non-relational operator (paragraph 23).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the query operators in Weissman to include operators that implement a regression model at taught by Syed to enable integration of machine learning algorithms in SQL, thereby improving query capability by eliminating the need for user defined aggregates (UDAs), which are not offered by many cloud database service providers (Syed abstract).

With respect to claim 4, Weissman teaches a query with non-relational operator.
Weissman does not explicitly teach wherein the query implements an unsupervised clustering model based on the at least one non-relational operator.
Syed teaches wherein the query implements an unsupervised clustering model based on the at least one non-relational operator (paragraph 23).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the query operators in Weissman to include operators that implement a clustering model at taught by Syed to enable integration of machine learning algorithms in SQL, thereby improving query capability by eliminating the need for user defined aggregates (UDAs), which are not offered by many cloud database service providers (Syed abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20110258179 A1) (‘Weissman’) in view of Garg et al. (US 9384244 B1) (‘Garg’).

With respect to claim 5, Weissman teaches a non-relational query operator.
Weissman does not explicitly teach wherein the at least one non-relational operator includes a replay operator, and wherein the execution of the query includes implementing iteration by each of the subset of the set of nodes executing the replay operator.
Garg teaches wherein the at least one non-relational operator includes a replay operator, and wherein the execution of the query includes implementing iteration by each of the subset of the set of nodes executing the replay operator (column 11 lines 52-58).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the query operators in Weissman to include a replay operator as taught by Garg to enable tuning of query parameters for refining queries, thereby improving querying process to ensure best results are provided.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20110258179 A1) (‘Weissman’) in view of Pestana (US 2017/0046391 A1).
With respect to claim 9, Weissman teaches a non-relational operator.
Weissman does not explicitly teach wherein the at least one non-relational operator includes at least one linear algebra operator utilized to implement at least one of: a matrix multiplication function, a matrix inversion function, a matrix transpose function, a matrix addition function, a matrix decomposition function, a matrix determinant function, or a matrix trace function.
Pestana teaches wherein the at least one non-relational operator includes at least one linear algebra operator utilized to implement at least one of: a matrix multiplication function, a matrix inversion function, a matrix transpose function, a matrix addition function, a matrix decomposition function, a matrix determinant function, or a matrix trace function (paragraphs 44, 50, and 166).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the non-relational operator of Weissman to include a matrix operator as taught by Pestana to enable incorporation of relational algebra operations in non-relational queries to enable a flexible database system that allows databases of different structures to be quickly queried without extensive study of their properties (Pestana, abstract, paragraph 12).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20110258179 A1) (‘Weissman’) in view of Dageville et al. (US 2015/0234894 A1) (‘Dageville’).

With respect to claim 10, Weissman teaches claim 1.
Weissman does not explicitly teach  further comprising: communicating query execution role assignment data to the set of nodes, wherein the set of nodes utilize the query execution role assignment data to each facilitate their execution of the query in accordance with a query execution plan, and wherein a root node of the query execution plan generates the query resultant based on data blocks generated by descendants of the root node in accordance with the execution of the query by the descendants of the root node.
Dageville teaches  further comprising: communicating query execution role assignment data to the set of nodes, wherein the set of nodes utilize the query execution role assignment data to each facilitate their execution of the query in accordance with a query execution plan, and wherein a root node of the query execution plan generates the query resultant based on data blocks generated by descendants of the root node in accordance with the execution of the query by the descendants of the root node (paragraphs 25, 63, 77, and 85).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the query execution of Weissman to execute as taught by Dageville to enable improved query execution plans that minimize the amount of intermediate data which flows through the tree in order to minimize the execution time of the query.

With respect to claim 11, Weissman in view of Dageville teaches the method of claim 10, wherein the subset of the set of nodes correspond to a plurality of inner level nodes (intermediate nodes) at an inner level of the query execution plan, and wherein each of the subset of the set of nodes execute every one of the plurality of operators of the query operator execution flow in accordance with the serialized ordering (Dageville, Fig. 1B paragraphs 25 and 63).

With respect to claim 12, Weissman in view of Dageville teaches the method of claim 10, wherein the subset of the set of nodes correspond to a plurality of nodes at multiple levels of the query execution plan, wherein a first plurality of nodes at a first one of the multiple levels each execute a first serialized portion of the query operator execution flow, and wherein a second plurality of nodes at a second one of the multiple levels each execute a second serialized portion of the query operator execution flow (Dageville, Fig. 1B, paragraphs 62-64).

With respect to claim 13, Weissman in view of Dageville teaches the method of claim 10, wherein a plurality of IO level nodes of the query execution plan each read a distinct set of records stored by the database system, and wherein each node of the subset of the set of nodes each execute operators of the query operator execution flow upon a plurality of distinct sets of records read by a distinct set of IO nodes that are children of the each node in the query execution plan (Dageville, Fig. 1B, paragraphs 62-64).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 30, 2021